Citation Nr: 1035117	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-20 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for athlete's foot, claimed as a bilateral 
foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1954 to 
October 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In 
that decision, the RO denied the Veteran's claims for 1) service 
connection for left hallux valgus with bilateral bunionectomies 
and for 2) peripheral neuropathy of both lower extremities, as 
well as 3) his petition to reopen his claim for service 
connection for athlete's foot - each of which was claimed as a 
"bilateral foot condition".

In May 2006, the Veteran submitted his notice of disagreement 
(NOD) with that decision - taking issue with the denial of his 
claim for his "bilateral foot conditions" from sharing showers 
that had not been cleaned properly with other men while in 
service.  The RO sent him a statement of the case (SOC) in May 
2007 regarding all three claims.  However, he reiterated in his 
June 2007 substantive appeal (on VA Form 9) that he was not 
appealing all of the issues addressed in that SOC - only his 
claim for athlete's foot.  This is apparent from his description 
of this condition, noting that he had received treatment for it 
while on active duty (during boot camp and while stationed aboard 
a ship), and that he was even given a profile.  Moreover, his 
representative's most recent August 2010 statement only 
references this claim for athlete's foot.  So the only issue the 
Board will address in this decision is whether there is new and 
material evidence to reopen this claim.  See 38 C.F.R. § 20.200 
(2009).  

Also in August 2010, because of his age, the Board advanced the 
Veteran's claim on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Although the Veteran appealed the RO's July and December 1990 
denials of his claim for service connection for athlete's foot, 
he did not appeal the Board's April 1991 decision affirming those 
denials.  He also did not appeal the RO's subsequent April and 
September 2004 decisions denying his petition to reopen 
this claim.

2.  The additional evidence submitted since that most recent 
September 2004 RO decision is cumulative or redundant of evidence 
already of record and, therefore, already considered, does not 
relates to an unestablished fact necessary to substantiate this 
claim, and does not raise a reasonable possibility of 
substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's July and December 1990 decisions denying service 
connection for athlete's foot are final, so too is the Board's 
April 1991 decision also denying this claim on appeal (since it 
subsumed those RO decisions), as are the RO's subsequent April 
and September 2004 decisions denying the petition to reopen this 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302, 20.1100, 20.1103, 20.1104 (2009).

2.  New and material evidence has not been submitted since that 
most recent September 2004 RO decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a letter dated in October 2005, the RO advised the 
Veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

Furthermore, as this claim concerns the Veteran's petition to 
reopen his claim for service connection, the October 2005 letter 
also provided notice in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the Court held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
needed to establish entitlement to the underlying benefit being 
sought - which, here, is service connection.  To satisfy this 
requirement, VA adjudicators are required to look at the bases of 
the denial in the prior final decision and provide the claimant 
with a notice letter describing what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial).  

Consider, as well, the RO issued that October 2005 VCAA notice 
letter prior to initially adjudicating the Veteran's claim in 
January 2006, the preferred sequence. Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).

It equally deserves mentioning that a more recent June 2006 
letter also informed the Veteran of the downstream disability 
rating and effective date elements of his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And since 
providing that additional VCAA notice in June 2006, the RO has 
gone back and readjudicated his claim in a statement of the case 
(SOC) issued in May 2007, including considering any additional 
evidence received in response to that additional notice.  This is 
important to point out because if, as here, the notice provided 
prior to the initial adjudication of the claim was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of his 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.

Thus, it is clear from the Supreme Court's analysis that, while 
the Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

And as for the duty to assist him with his claim, the RO obtained 
the Veteran's service treatment records (STRs), service personnel 
records, and VA medical records.  And despite the 
representative's argument in the most recently submitted 
statement in August 2010, the Veteran is not entitled to a VA 
examination (VAE) unless and until there is new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).  And 
for reasons and bases that will be discussed, there is no such 
evidence.  Hence, as there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the 
Claim 
for Service Connection for Athlete's Foot

The RO originally considered and denied this claim for service 
connection for athlete's foot in a June 1990 rating decision.  
The RO sent the Veteran a letter in July 1990 notifying him of 
that decision and apprising him of his procedural and appellate 
rights in the event he elected to appeal.  And, in response, he 
submitted a timely notice of disagreement (NOD) later in July 
1990 to initiate an appeal, after which the RO sent him a SOC in 
August 1990.  He then perfected his appeal to the Board later in 
August 1990 by also submitting a timely substantive appeal (VA 
Form 9).  38 C.F.R. § 20.200.

During the pendency of his appeal, the Veteran had a hearing at 
the RO in September 1990 before a local hearing officer.  And the 
hearing officer issued a decision in November 1990 continuing to 
deny the claim.  The RO then sent the Veteran a letter in 
December 1990 regarding the continued denial of his claim.



The Board subsequently issued a decision in April 1991 also 
denying the claim.  When a rating decision issued by the RO 
denying a claim is affirmed by the Board on appeal, the Board's 
decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  The 
Veteran did not then appeal the Board's decision to the U. S. 
Court of Appeals for Veterans Claims (formerly the U. S. Court of 
Veterans Appeals).  So the Board's decision became final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.

Several years later the Veteran filed petitions to reopen this 
claim, which the RO denied in April and September 2004.  He did 
not appeal either of those additional RO decisions, so they also 
are final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.1103.

Since the RO has previously considered and denied this claim and 
the Veteran did not timely appeal the most recent decision, the 
first inquiry is whether new and material evidence has been 
submitted since that most recent decision to reopen this claim.  
38 C.F.R. § 3.156(a).  And irrespective of whether the RO 
determined there was new and material evidence to reopen the 
claim, so, too, must the Board make this threshold preliminary 
determination - before proceeding further, because it affects 
the Board's jurisdiction to adjudicate the underlying claim on 
the merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

If the Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been submitted).  
See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
VAOPGCPREC 05-92 (March 4, 1992).

If, however, new and material evidence is presented or secured 
with respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

For a petition to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO's September 2004 decision denying the Veteran's petition 
to reopen this claim is the most recent final and binding 
decision on this claim, so it marks the starting point for 
determining whether there is new and material evidence to reopen 
this claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(indicating VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last final 
disallowance of the claim on any basis to determine whether the 
claim should be reopened and readjudicated on the merits).

Based on the grounds stated for the most recent denial of this 
claim, new and material evidence would consist of competent 
evidence suggesting a link between the Veteran's current 
athlete's foot and his military service - including any 
athlete's foot (i.e., fungal infection or manifestation of this 
condition) he experienced while in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  See also Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

During the years since the RO's September 2004 decision, the 
additional evidence submitted or otherwise obtained generally 
falls into two categories:  (1) medical and treatment records; 
and (2) lay statements and medical history, as dictated by the 
Veteran, with reference to his condition.

The additional medical and treatment records include those from 
the Memphis VA Medical Center (VAMC) dated from December 2004 to 
December 2005.  But these additional medical records merely 
describe the Veteran's current condition (e.g., his ongoing 
evaluation and treatment); these records do not, however, 
also suggest this condition dates back to his military service or 
is related to his military service, such as to contracting 
athlete's foot from the type of conditions in service claimed 
(using showers with other soldiers, etc.).  So these additional 
records are not material to the issue of service connection and, 
thus, are insufficient to reopen his claim.  See, e.g., Hickson 
v. West, 11 Vet. App. 374, 378 (1998); Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam).

The additional lay statements include the one the RO received 
from the Veteran in September 2003, as well as his May 2006 NOD 
and his representative's August 2010 written brief presentation.  
In essence, the Veteran asserts in these statements that his 
current infection of athlete's foot is the same infection he 
experienced in service - which is documented in the records 
concerning his service.  But to the extent he is merely 
reiterating arguments he made before the RO denied the petition 
to reopen this claim in September 2004, this is not new evidence.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony 
that is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not new 
evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).



Moreover, where, as here, the determinative issue is medical 
causation, there must be competent medical evidence supporting 
the claim; mere lay assertions of causation generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that a layman is not competent to offer a 
diagnosis and medical opinion regarding causation, and that such 
evidence does not provide a basis on which to reopen a claim of 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court similarly held that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Therefore, the Veteran's lay assertions relating 
his current athlete's foot to his athlete's foot in service 
also are not material to his claim.

So, on the whole, the Board finds that the evidence submitted 
since the RO's September 2004 decision denying the Veteran's 
petition to reopen his claim for service connection for athlete's 
foot is not new and material; and, therefore, this evidence is 
not sufficient to warrant reopening his claim.  Further, inasmuch 
as he has not fulfilled his threshold burden of submitting new 
and material evidence to reopen this finally disallowed claim, 
the benefit- of-the-doubt doctrine is inapplicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Since there is no new and material evidence, the petition to 
reopen the claim for service connection for athlete's foot is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


